                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DEANDRE HAMILTON,

              Plaintiff,

                    v.                      CAUSE NO. 3:19-CV-618-RLM-MGG

 WARDEN,

              Defendant.

                                OPINION AND ORDER

      DeAndre Hamilton, a prisoner without a lawyer, filed this lawsuit alleging

that the area where he is housed at the Indiana State Prison is infested with mice

and roaches. The court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted).

      The Eighth Amendment prohibits conditions of confinement that deny

inmates “the minimal civilized measure of life's necessities.” Townsend v. Fuchs,

522 F.3d 765, 773 (7th Cir. 2008) (citations omitted). In evaluating an Eighth

Amendment claim, courts conduct both an objective and a subjective inquiry.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks whether
the alleged deprivation is “sufficiently serious” that the action or inaction of a

prison official leads to “the denial of the minimal civilized measure of life's

necessities.” Id. (citations omitted). Although “the Constitution does not mandate

comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), inmates

are entitled to adequate food, clothing, shelter, bedding, hygiene materials, and

sanitation. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v.

Litscher, 468 F.3d 488, 493 (7th Cir. 2006). On the subjective prong, the prisoner

must show the defendant acted with deliberate indifference to the inmate’s

health or safety. Farmer v. Brennan, 511 U.S. at 834.

            [C]onduct is deliberately indifferent when the official
            has acted in an intentional or criminally reckless
            manner, i.e., the defendant must have known that the
            plaintiff was at serious risk of being harmed and
            decided not to do anything to prevent that harm from
            occurring even though he could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and

quotation marks omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir.

1999) (where inmate complained about severe deprivations but was ignored, he

established a “prototypical case of deliberate indifference.”).

      Mr. Hamilton alleges that he resides in an area of Indiana State Prison

that is infested with mice and roaches. They get into his food purchased from

the commissary. There is mouse waste on the floor. He has found roaches in his

bath towel and he has been bitten by roaches. Prolonged exposure to infestations

such as this can amount to an Eighth Amendment violation. See Davis v.

Williams, 216 F.Supp.3d 900, 907-908 (N.D.Ill. 2016). Mr. Hamilton’s allegations

satisfy the objective prong of the inquiry. With respect to the subjective prong,

                                         2
Mr. Hamilton alleges that he has complained to the Warden, but nothing has

been done to address the problem. Giving Mr. Hamilton the inferences to which

he is entitled, he has stated enough to proceed on his claim against the Warden

in his individual capacity for monetary damages. He may proceed against the

Warden in his official capacity for injunctive relief. See Gonzalez v. Feinerman,

663 F.3d 311, 315 (7th Cir. 2011) (“[T]he warden . . . is a proper defendant [for]

injunctive relief [and is] responsible for ensuring that any injunctive relief is

carried out.”).

      As a final matter, Mr. Hamilton seeks to be transferred to another facility.

“Prison officials have broad administrative and discretionary authority over the

institutions they manage.” Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012)

(quotation marks, brackets, and citations omitted). Prison officials must afford

inmates their constitutional rights, but where to house an inmate is just the type

of decision that is squarely within the discretion of prison officials. The facts

presented here don’t warrant an intrusion upon that discretion.

      For these reasons, the court:

      (1) GRANTS DeAndre Hamilton leave to proceed against the Indiana State

Prison Warden in his individual capacity for monetary damages for subjecting

Mr. Hamilton to unsanitary living conditions from being housed in an area

infested with mice and roaches at the Indiana State Prison, in violation of the

Eighth Amendment;




                                        3
      (2) GRANTS DeAndre Hamilton leave to proceed against the Indiana State

Prison Warden in his official capacity for injunctive relief to provide DeAndre

Hamilton with sanitary living conditions, as required by the Eighth Amendment;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on the Indiana State Prison Warden at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 1), pursuant to 28

U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that the Indiana State

Prison Warden respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on October 31, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
